 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   PETER A. MESHOT, State Bar No. 117061
     Supervising Deputy Attorney General
 3   DIANA ESQUIVEL, State Bar No. 202954
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7320
 6    Facsimile: (916) 322-8288
      E-mail: Diana.Esquivel@doj.ca.gov
 7
     Attorneys for Defendant Jimenez
 8

 9                              IN THE UNITED STATES DISTRICT COURT

10                           FOR THE EASTERN DISTRICT OF CALIFORNIA

11                                             FRESNO DIVISION

12

13
     J.A.J., et al.                                         No. 1:18-cv-01138 DAD-SKO
14
                                              Plaintiffs, STIPULATION FOR TWO-DAY
15                                                        EXTENSION FOR DEFENDANT TO
                      v.                                  ANSWER THE AMENDED
16                                                        COMPLAINT AND ORDER
                                                          [L.R. 144(a)]
17   EFRAIN JIMENEZ, et al.,
                                                            (Doc. 12)
18                                          Defendants.
                                                            Action Filed: August 22, 2018
19

20         Under Federal Rule of Civil Procedure 6(b)(1)(A) and Local Rule 144(a), the parties,

21   through their respective counsel of record, stipulate to and request a two-day extension for

22   Defendant Jimenez to answer the first amended complaint. Good cause exists to grant this short

23   extension because Defendant requires more time to file his answer despite the diligence of his

24   attorney.

25         When an act must be done within a specified time, the court may, for good cause, extend

26   the time with or without motion or notice if the court acts, or if a request is made, before the

27   original time expires. Fed. R. Civ. P. 6(b)(1)(A). A response to an amended pleading must be

28   made within fourteen days after service of the amended pleading. Fed. R. Civ. P. 15(a)(3); see
                                                     1
     Stipulation for Extension to File Defendant’s Answer and Order (1:18-cv-1138 DAD-SKO)
 1   also, Sept. 18, 2018 Order, ECF No. 8 (requiring Defendant to file his response to any amended

 2   pleading no later than fourteen days after the filing).

 3         Plaintiffs filed their amended complaint on October 9, 2018. (ECF No. 9.) Under Rule 15

 4   and the Court’s prior order, Defendant’s response is currently due October 23, 2018. Defendant

 5   requires a short extension of this deadline to file his answer to the amended complaint. Although

 6   Defendant’s attorney has drafted the answer, the pleading is undergoing the required internal and

 7   client review, and Defendant requires more time to complete the review process. This case

 8   involves the fatal shooting of Plaintiffs’ decedent, and may result in substantial damages if any

 9   Defendant is found liable. The Attorney General’s office and the California Highway Patrol

10   require that all pleadings in these types of cases undergo several levels of review before they are

11   filed. The requested extension will not affect any other deadline or delay the litigation of this

12   case as Defendant intends to file an answer. Good cause therefore exists to grant the extension.

13         IT IS SO STIPULATED.

14   Dated: October 22, 2018                             Respectfully submitted,
15                                                       XAVIER BECERRA
                                                         Attorney General of California
16                                                       PETER A. MESHOT
                                                         Supervising Deputy Attorney General
17

18                                                       /s/ Diana Esquivel
19                                                       DIANA ESQUIVEL
                                                         Deputy Attorney General
20                                                       Attorneys for Defendant Jimenez
21
     Dated: October 22, 2018                             LAW OFFICE OF SANJAY S. SCHMIDT
22                                                       -and-
                                                         LAW OFFICES OF PANOS LAGOS
23

24                                                       /s/ Sanjay S. Schmidt (as authorized 10/22/18)
25                                                       SANJAY S. SCHMIDT
                                                         Attorneys for Plaintiffs J. A. J., Santana Juarez
26                                                       Jimenez, and Teresa Gonzalez-Velazquez
27

28
                                                          2
     Stipulation for Extension to File Defendant’s Answer and Order (1:18-cv-1138 DAD-SKO)
 1                                                    ORDER

 2         Good cause appearing, the parties’ above-stipulation (Doc. 12) is GRANTED.

 3         Defendant Jimenez’s answer to the first amended complaint shall be due on or before

 4   October 25, 2018.

 5
     IT IS SO ORDERED.
 6

 7   Dated:     October 23, 2018                                       /s/   Sheila K. Oberto    .
                                                              UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          3
     Stipulation for Extension to File Defendant’s Answer and Order (1:18-cv-1138 DAD-SKO)
